DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, claim 6 recites “in response to determining the predicted used amount is smaller than a reference used amount, determining the predicted used amount to be the reference used amount”.  As currently constituted, this limitation is indefinite: if the predicted used amount is required to be smaller than a reference used amount, it cannot simultaneously be equivalent to the reference used amount.  Consequently, claim 6 is rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) (e.g. claims 1, 14, and 15) recite “referring to history information indicating a printer use history of each of a plurality of users” and “determining, for a part of a target printer to be rented to a target user, whether the part satisfies a replacement condition by using the history information and a scheduled rental period, the scheduled rental period being a rental period during which the target printer is scheduled to be rented, the replacement condition indicating that the part should be replaced before the target printer is rented to the target user.”
The limitation of referring to history information indicating a print use history of a plurality of users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable storage medium”, "program instructions for a computer," “a controller”, and “a memory”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for these generic computing components, "referring" in the context of this claim encompasses a person mentally tracking the usage history of a printer or through use of pen-and-paper.  Similarly, the “determining” limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the generic computing components, "determining" in the context of this claim encompasses a person thinking that a frequently used printer should have its components, e.g. an ink cartridge, switched out before renting it to a customer for an extended time so as to avoid customer dissatisfaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The dependent claims recite additional limitations which merely detail further criteria or considerations for a person mentally performing such a method to consider and therefore also fall within the abstract idea.
Regarding claim 2, the claim additionally recites “wherein the determining includes: determining a predicted used amount by using the history information and the scheduled rental period, the predicted used amount being a predicted used amount of the part during the scheduled rental period; and determining whether the part satisfies the replacement condition by using the predicted used amount.”  This limitation encompasses the "determining" noted supra including the person coming up with a mental prediction of use during the scheduled rental period and using that predicted amount to determine whether the part should be replaced before rental.
Regarding claim 3, the claim additionally recites “wherein the determining the predicted used amount includes: in response to determining that a particular condition is satisfied, determining the predicted used amount by using a target-user past-same-period used amount, the particular condition being that the history information includes a history of the target-user past-same-period used amount, the target-user past-same-period used amount being a used amount by the target user during a same unit period as a unit period included in the scheduled rental period, the same unit period being a unit period in a past year.”  This limitation encompasses the "determining" noted supra in claim 2 including the person considering a customer’s prior use over a same time period in a past year to assess a predicted used amount.
Regarding claim 4, the claim additionally recites “wherein the determining the predicted used amount includes: in response to determining that a particular condition is satisfied, determining the predicted used amount by using a target-user past used amount, the particular condition being that the history information does not include a history of a target-user past-same-period used amount and includes a history of the target-user past used amount, the target-user past-same-period used amount being a used amount by the target user during a same unit period as a unit period included in the scheduled rental period, the same unit period being a unit period in a past year, the target-user past used amount being a used amount by the target user during an entire past period.”  This limitation encompasses the "determining" noted supra in claim 2 including the person considering a customer’s prior use over a time period that is not equivalent to same period in a past year.
Regarding claim 5, the claim additionally recites “wherein the determining the predicted used amount includes: in response to determining that a particular condition is satisfied, determining the predicted used amount by using an other-user past-same-period used amount, the particular condition being that the history information does not include a history of a past used amount by the target user and includes a history of the other-user past-same-period used amount, the other-user past-same-period used amount being a used amount by a user different from the target user during a same unit period as a unit period included in the scheduled rental period, the same unit period being a unit period in a past year.”  This limitation encompasses the "determining" noted supra in claim 2 including the person considering a different customer’s prior use over a same time period in a past year to assess a predicted used amount.
Regarding claim 6, the claim additionally recites “wherein the determining the predicted used amount includes: in response to determining that the predicted used amount is smaller than a reference used amount, determining the predicted used amount to be the reference used amount.”  As noted supra in the section regarding rejections under 35 U.S.C. 112, this limitation is indefinite: if the predicted used amount is required to be smaller than a reference used amount, it cannot simultaneously be equivalent to the reference used amount.  However, making an attempt to understand the intention of claim 6 as written, the use of a referenced used amount in the “determining” step merely amounts to the person considering that quantity in its assessment of whether or not to replace the part before renting.
Regarding claim 7, the claim additionally recites “wherein the set of program instructions, when executed by the controller, causes the computer to further perform: referring to part used amount data indicating a cumulative used amount of the part; and wherein the determining whether the part satisfies the replacement condition includes: determining that the part satisfies the replacement condition in response to determining that a sum of the cumulative used amount and the predicted used amount of the part exceeds an upper limit used amount associated with the part.”  Claim 7 adds an additional “referring” step and limits the “determining” step.  In a similar vein to the “referring” step discussed supra, the “referring” of claim 7 encompasses a person mentally tracking the usage history of a part, including a cumulative used amount of that part, or performing such tracking through use of pen-and-paper.  The “determining” limitation encompasses the "determining" noted supra with regard to claim 2 including the person mentally summing the used amount with the predicted used amount and comparing it to a threshold in concluding whether or not to replace the part before renting it to the customer.
Regarding claim 8, the claim additionally recites “wherein the set of program instructions, when executed by the controller, causes the computer to further perform: referring to part error data indicating a cumulative number of errors of the part; and wherein the determining whether the part satisfies the replacement condition includes: determining that the part satisfies the replacement condition in response to determining that the cumulative number of errors of the part exceeds an error threshold value.”  Claim 8 adds an additional “referring” step and limits the “determining” step.  In a similar vein to the “referring” step discussed supra, the “referring” of claim 8 encompasses a person mentally tracking the number of errors that have occurred using the part, or performing such tracking through use of pen-and-paper.  The “determining” limitation encompasses the "determining" noted supra with regard to claim 2 including the person then using that amount of errors to determine if the part should be replaced before renting it to the customer.
Regarding claim 9, the claim additionally recites “wherein the set of program instructions, when executed by the controller, causes the computer to further perform: referring to replacement data indicating a replaced part out of a plurality of parts included in the target printer; and updating both of the cumulative used amount and the cumulative number of errors for the replaced part to zero.”  Claim 9 adds an additional “referring” step and an “updating” step.  In a similar vein to the “referring” step discussed supra, the “referring” of claim 9 encompasses a person mentally keeping track of which part or parts were replaced.  The “updating” step encompasses a person mentally noting that the used amount of those newly replaced parts is zero.
Regarding claim 10, the claim additionally recites “wherein the set of program instructions, when executed by the controller, causes the computer to further perform: outputting target part data indicating a replacement target part that is the part for which the replacement condition is satisfied, the replacement target part being a part out of a plurality of parts included in the target printer.”  Claim 10 adds an additional “outputting” step.  The “outputting” step encompasses a person mentally concluding, or recording on paper via pen, which part should be replaced.
Regarding claim 11, the claim additionally recites “wherein the predicted used amount is a predicted number of printed pages.”  This limitation encompasses the “predicted used amount”, noted supra regarding claim 2, involving a person mentally considering a number of printed pages as the unit of the used amount.
Regarding claim 12, the claim additionally recites “wherein the set of program instructions, when executed by the controller, causes the computer to further perform: referring to part cleaning data indicating a cumulative number of cleaning operations of the part; and wherein the determining whether the part satisfies the replacement condition includes: determining that the part satisfies the replacement condition in response to determining that the cumulative number of cleaning operations of the part exceeds a cleaning threshold value.”  Claim 12 adds an additional “referring” step and limits the “determining” step.  In a similar vein to the “referring” step discussed supra, the “referring” of claim 8 encompasses a person mentally tracking the number of cleaning operations of a part, or performing such tracking through use of pen-and-paper.  The “determining” limitation encompasses the "determining" noted supra with regard to claim 2 including the person then using that number of cleaning operations to assess whether or not to replace the part based on a threshold value.
Regarding claim 13, the claim additionally recites “wherein the rental printers include a first-type printer and a second-type printer different from the first-type printer; wherein the history information includes: first history data indicating the printer use history of the first-type printer; and second history data indicating the printer use history of the second-type printer; and wherein the determining the predicted used amount includes: in a case where the target printer is the first-type printer, determining the predicted used amount by using the first history data and the scheduled rental period; and in a case where the target printer is the second-type printer, determining the predicted used amount by using the second history data and the scheduled rental period.”  The claim adds limitations regarding separate print use histories for two different types of printer; however, this encompasses a person separately mentally tracking the use history two different types of printer, or with different tabulations with pen and paper.  The additional “determining” limitation encompasses a person potentially drawing different mental conclusions for whether or not to replace the part— based on history data and the schedule rental period— according to which type of printer it is.
This judicial exception is not integrated into a practical application. In particular, the claim only recites “a non-transitory computer-readable storage medium”, "program instructions for a computer," “a controller”, and “a memory” for performing the steps/processes noted supra. These generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Claims 7-10, 12, and 13 additionally refer to various types of “data” (part used amount data, part error data, replacement data, target part data, part cleaning data, and first/second history data).  However, these recitations of “data” merely refer to information— which may be tracked mentally or via pen/paper— that the specific content of relates to the abstract idea description supra. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-15 are therefore directed to an abstract idea.
The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a non-transitory computer-readable storage medium”, "program instructions for a computer," “a controller”, and “a memory” to perform both the various steps above amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1-15 are therefore not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (U.S.P.G. Pub. No. 2021/0232878) in view of Fish (U.S.P.G. Pub. No. 2018/0101775).
	Regarding claim 1, Takaoka (U.S.P.G. Pub. No. 2021/0232878) discloses:
A non-transitory computer-readable storage medium storing a set of program instructions for a computer configured to manage rental printers (See Figure 15, paragraphs [0060]-[0061]), the computer comprising a controller and a memory (paragraphs [0025], [0069]-[0071]), the set of program instructions, when executed by the controller, causing the computer to perform: 
referring to history information indicating a printer use history of each of a plurality of users (paragraph [0060]-[0061], for multiple users of a rental printer, printer usage is tracked as history information; see also paragraphs [0062]-[0066] regarding calculation of a predicted ink usage from each user and the determination of the remaining amount of ink after rental usage); and 
determining, for a part of a target printer to be rented to a target user, whether the part satisfies a replacement condition by using the history information and a rental period (paragraph [0061]-[0064], [0066], a predicted amount of usage for the user is determined using usage history and then compared to an amount of ink remaining), the replacement condition indicating that the part should be replaced before the target printer is rented to the target user (paragraph [0066], if the remaining quantity indicated is less than or equal to the predicted usage quantity, the system indicates that a quantity of consumable equal to the difference is required to be added (“replaced”))
Takaoka does not explicitly disclose:
Wherein whether the replacement condition is determined to be satisfied is performed by using a scheduled future period during which the target equipment is scheduled to be used
Fish (U.S.P.G. Pub. No. 2018/0101775) discloses:
referring to history information indicating a use history (paragraph [0042], the usage history, including mileage and other factors, is tracked in the database)
determining, for a part of a target equipment to be rented to a target user, whether the part satisfies a replacement condition by using the history information and a scheduled rental period, the scheduled rental period being a rental period during which the target equipment is scheduled to be rented (paragraphs [0039], [0042]-[0043], the buyer is to make a decision about repairs prior to a prospective period, for example a decision to lease the vehicle), the replacement condition indicating that the part should be replaced before the target device is rented to the target user (paragraphs [0031], [0035]-[0036], [0039], [0042]-[0045], the system uses predictive analytics to determine the required fixes from part wear that would occur in the prospective period (for example, 6 to 8 months) such that the user can make a decision about repairing now in advance of a decision (for example, buying or leasing))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Fish with the system of Takaoka such that the system would additionally be configured to account for a future period of time when assessing the necessity of the replacement of a part as described in Fish.  The suggestion/motivation would have been in order to implement a system capable of “provid[ing]…as much information as possible regarding the maintenance state or status…[to] make a well-informed decision” about leasing or the necessity of repair (paragraph [0004] of the Fish reference).

	Regarding claim 2, the combination of Takaoka and Fish disclose the medium as described in the parent claim (claim 1).
	Takaoka discloses: 
determining a predicted used amount by using the history information and rental period, the predicted used amount being a predicted used amount of the part (paragraph [0061]-[0064], [0066], a predicted amount of usage for the user is determined using usage history and then compared to an amount of ink remaining), and 
determining whether the part satisfies the replacement condition by using the predicted used amount (paragraph [0066], if the remaining quantity indicated is less than or equal to the predicted usage quantity, the system indicates that a quantity of consumable equal to the difference is required to be added (“replaced”))
Takaoka does not explicitly disclose:
Wherein whether the replacement condition is determined to be satisfied is performed by using a scheduled future period during which the target equipment is scheduled to be used
Fish discloses:
determining a predicted used amount by using the history information and the scheduled rental period, the predicted used amount being a predicted used amount of the part during the scheduled rental period (paragraphs [0031], [0035]-[0036], [0039], [0042]-[0045], the system uses predictive analytics to determine the required fixes from wear that would occur in the prospective period (for example, 6 to 8 months) such that the user can make a decision about repairing now in advance of a decision (for example, buying or leasing)); and 
determining whether the part satisfies the replacement condition by using the predicted used amount (paragraphs [0039], [0042]-[0043], the buyer is to make a decision about repairs prior to a prospective period, for example a decision to lease the vehicle);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Fish with the system of Takaoka such that the system would additionally be configured to account for a future period of time when assessing the necessity of the replacement of a part as described in Fish.  The suggestion/motivation would have been in order to implement a system capable of “provid[ing]…as much information as possible regarding the maintenance state or status…[to] make a well-informed decision” about leasing or the necessity of repair (paragraph [0004] of the Fish reference).

Regarding claim 3, the combination of Takaoka and Fish disclose the medium as described in the parent claim (claim 2).
Takaoka discloses:
wherein the determining the predicted used amount includes: 
in response to determining that a particular condition is satisfied, determining the predicted used amount by using a target-user past-same-period used amount, the particular condition being that the history information includes a history of the target-user past-same-period used amount (paragraph [0060]-[0062], [0066], the user’s past use is used to determined the predicted amount of use to occur)
Takaoka does not explicitly disclose:
the target-user past-same-period used amount being a used amount by the target user during a same unit period as a unit period included in the scheduled rental period, the same unit period being a unit period in a past year.
Fish discloses:
wherein the determining the predicted used amount includes: 
in response to determining that a particular condition is satisfied, determining the predicted used amount by using a target-user past-same-period used amount (paragraphs [0031], [0035]-[0036], [0039], [0042]-[0045], the system uses predictive analytics to determine the fixes that would occur in the prospective period such that the user can make a decision about repairing now in advance of a decision (for example, buying or leasing)), the particular condition being that the history information includes a history of the target-user past-same-period used amount (paragraphs [0031], [0042], the user’s previous driving conditions/miles are used for the predictive analytics regarding part wear), the target-user past-same-period used amount being a used amount by the target user during a same unit period as a unit period included in the scheduled rental period, the same unit period being a unit period in a past year (paragraphs [0031], [0039], [0041]-[0045], the period of time is configurable by the user and can be set to match the prospective lease period)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Fish with the system of Takaoka such that the system would additionally be configured to account for a future period of time when assessing the necessity of the replacement of a part and using the same user’s past usage history over the same time period to predict usage as described in Fish.  The suggestion/motivation would have been in order to implement a system capable of “provid[ing]…as much information as possible regarding the maintenance state or status…[to] make a well-informed decision” about leasing or the necessity of repair (paragraph [0004] of the Fish reference).

Regarding claim 7, Takaoka additionally discloses:
wherein the set of program instructions, when executed by the controller, causes the computer to further perform: 
referring to part used amount data indicating a cumulative used amount of the part (paragraph [0066], the remaining quantity is determined – this is equivalent to, and implies an indication of, a cumulative used amount since 1 – (used amount as a percentage) = remaining quantity as a percentage); and 
wherein the determining whether the part satisfies the replacement condition includes: 
determining that the part satisfies the replacement condition in response to determining that a sum of the cumulative used amount and the predicted used amount of the part exceeds an upper limit used amount associated with the part (paragraph [0066], if the predicted usage quantity exceeds remaining ink amount, information is generated indicating that a difference between the two quantities is required to be added; comparing remaining ink and predicted usage is mathematically equivalent to the comparison of the sum of a used amount and a predicted used amount to a upper limit (“capacity”) of the consumable)

Regarding claim 10, the combination of Takaoka and Fish disclose the medium as described in the parent claim (claim 1).
Takaoka additionally discloses:
wherein the set of program instructions, when executed by the controller, causes the computer to further perform: outputting target part data indicating a replacement target part that is the part for which the replacement condition is satisfied, the replacement target part being a part out of a plurality of parts included in the target printer (paragraph [0066], if the remaining quantity indicated is less than or equal to the predicted usage quantity, the system indicates that a quantity of consumable equal to the difference is required to be added (“replaced”))

Regarding claim 11, Takaoka additionally discloses:
wherein the predicted used amount is a predicted number of printed pages (paragraphs [0047]-[0050], [0060], the predicted quantity is calculated in terms on number of pages used)

Regarding claim 13, the combination of Takaoka and Fish disclose the medium as described in the parent claim (claim 2).
Takaoka additionally discloses:
wherein the rental printers include a first-type printer and a second-type printer different from the first-type printer (Figure 5; paragraph [0034], the printer table contains multiple models of printers) 
wherein the history information includes: 
first history data indicating the printer use history of the first-type printer (Figure 5; paragraph [0034], the table has a first type printer, type-A, and stores a use history of it); and 
second history data indicating the printer use history of the second-type printer (Figure 5; paragraph [0034], the table has a second type printer, type-B, and stores a use history of it); and 
wherein the determining the predicted used amount includes: 
in a case where the target printer is the first-type printer, determining the predicted used amount by using the first history data and the rental period (paragraph [0061]-[0064], [0066], for any of the tracked printers, a predicted amount of usage for the user is determined using usage history and then compared to an amount of ink remaining); and 
in a case where the target printer is the second-type printer, determining the predicted used amount by using the second history data and the rental period (paragraph [0061]-[0064], [0066], for any of the tracker printers, a predicted amount of usage for the user is determined using usage history and then compared to an amount of ink remaining)
Takaoka does not explicitly disclose:
Wherein whether the replacement condition is determined to be satisfied is performed by using a scheduled future period during which the target equipment is scheduled to be used
Fish discloses:
Wherein whether the replacement condition is determined to be satisfied is performed by using a scheduled future period (paragraphs [0039], [0042]-[0043], the buyer is to make a decision about repairs prior to a prospective period, for example a decision to lease the vehicle) during which the target equipment is scheduled to be used (paragraphs [0031], [0035]-[0036], [0039], [0042]-[0045], the system uses predictive analytics to determine the required fixes from part wear that would occur in the prospective period (for example, 6 to 8 months) such that the user can make a decision about repairing now in advance of a decision (for example, buying or leasing))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Fish with the system of Takaoka such that the system would additionally be configured to account for a future period of time when assessing the necessity of the replacement of a part and using the same user’s past usage history over the same time period to predict usage as described in Fish.  The suggestion/motivation would have been in order to implement a system capable of “provid[ing]…as much information as possible regarding the maintenance state or status…[to] make a well-informed decision” about leasing or the necessity of repair (paragraph [0004] of the Fish reference).

Regarding claim 14, the structural elements of apparatus claim 15 (or the computing device reading the medium of claim 1) perform all of the steps of method claim 14.  Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 15 (and claim 1). 

Regarding claim 15, Takaoka discloses:
A management apparatus configured to manage rental printers, the management apparatus comprising: 
a controller (paragraphs [0025], [0069]-[0071]); and a memory storing a set of program instructions (paragraphs [0025], [0069]-[0071]), when executed by the controller, causing the management apparatus to perform: 
referring to history information indicating a printer use history of each of a plurality of users (paragraph [0060]-[0061], for multiple users of a rental printer, printer usage is tracked as history information; see also paragraphs [0062]-[0066] regarding calculation of a predicted ink usage from each user and the determination of the remaining amount of ink after rental usage); and 
determining, for a part of a target printer to be rented to a target user, whether the part satisfies a replacement condition by using the history information and a rental period (paragraph [0061]-[0064], [0066], a predicted amount of usage for the user is determined using usage history and then compared to an amount of ink remaining), the replacement condition indicating that the part should be replaced before the target printer is rented to the target user (paragraphs [0031], [0035]-[0036], [0039], [0042]-[0045], the system uses predictive analytics to determine the required fixes from part wear that would occur in the prospective period (for example, 6 to 8 months) such that the user can make a decision about repairing now in advance of a decision (for example, buying or leasing))
Takaoka does not explicitly disclose:
Wherein whether the replacement condition is determined to be satisfied is performed by using a scheduled future period during which the target equipment is scheduled to be used
Fish (U.S.P.G. Pub. No. 2018/0101775) discloses:
referring to history information indicating a use history (paragraph [0042], the usage history, including mileage and other factors, is tracked in the database)
determining, for a part of a target equipment to be rented to a target user, whether the part satisfies a replacement condition by using the history information and a scheduled rental period, the scheduled rental period being a rental period during which the target equipment is scheduled to be rented (paragraphs [0039], [0042]-[0043], the buyer is to make a decision about repairs prior to a prospective period, for example a decision to lease the vehicle), the replacement condition indicating that the part should be replaced before the target device is rented to the target user (paragraphs [0031], [0035]-[0036], [0039], [0042]-[0045], the system uses predictive analytics to determine the required fixes from part wear that would occur in the prospective period (for example, 6 to 8 months) such that the user can make a decision about repairing now in advance of a decision (for example, buying or leasing))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Fish with the system of Takaoka such that the system would additionally be configured to account for a future period of time when assessing the necessity of the replacement of a part as described in Fish.  The suggestion/motivation would have been in order to implement a system capable of “provid[ing]…as much information as possible regarding the maintenance state or status…[to] make a well-informed decision” about leasing or the necessity of repair (paragraph [0004] of the Fish reference).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takaoka in view of Fish as applied to claim 2 above, further in view of Zakharov et al. (U.S. Patent No. 10,542,159).
Regarding claim 8, the combination of Takaoka and Fish disclose the medium as described in the parent claim (claim 2).
The combination of Takaoka and Fish does not explicitly disclose:
wherein the set of program instructions, when executed by the controller, causes the computer to further perform: referring to part error data indicating a cumulative number of errors of the part; and 
wherein the determining whether the part satisfies the replacement condition includes: determining that the part satisfies the replacement condition in response to determining that the cumulative number of errors of the part exceeds an error threshold value.
Zakharov discloses:
wherein the set of program instructions, when executed by the controller, causes the computer to further perform: referring to part error data indicating a cumulative number of errors of the part (Figure 4, column 9, line 47 through column 10, line 15, the incident count is tracked in the printer); and 
wherein the determining whether the part satisfies the replacement condition includes: determining that the part satisfies the replacement condition in response to determining that the cumulative number of errors of the part exceeds an error threshold value (Figure 4, column 11, line 37 through column 12, line 24, if the error rate is exceeds the threshold, it is indicated that the part should be replaced)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Zakharov with the combination of Takaoka and Fish such that the system would be configured to track a number of errors over time and then, if that amount exceeded a threshold, indicate needing to replace a part as described in Zakharov.  The suggestion/motivation would have been in order to implement a system that “would allow for differential diagnosis of defective components…with a set of incident counts associated with an electro-mechanical part, the incident counts identifying a level of degradation of the electro-mechanical part” (column 2, lines 25-30 of the Zakharov reference).
References Cited but not Relied Upon
Reeves (U.S.P.G. Pub. No. 2021/0091439) discloses a battery rental system in which wear of batteries from use during rental is tracked over time.  If a battery experiences enough wear such that it is no longer good for rental use, the battery is removed from service and a different battery is rented to the customer (See, for example, Figure 5, paragraphs [0063]-[0064])
Weiderstrand (U.S.P.G. Pub. No. 2021/0006079) discloses a battery rental system in which a renting user intends to prospectively use the battery for a prescribed amount.  The charge level of the battery is tracked to determine if the current charge is sufficient for the intended usage period (See, for example, paragraphs [0039]-[0043])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577. The examiner can normally be reached Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 5712727490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R WALLACE/               Primary Examiner, Art Unit 2674